JUDGE BENNETT
delivered the opinion of the court.
The appellant and his father had had a lawsuit with Daniel C. Baker, in which some real estate belonging to the appellant and John W. Baker was sold, and purchased by Daniel C. Baker. The circuit court held that Daniel C. Baker was entitled to said land and put him in possession of it. This court reversed that decision, holding that the appellant and his father were -entitled to the land. Thereupon, upon the return of the cause to the circuit court, that court’ caused, by proper writ, the appellant to be put into the possession of said land, except the house and about two acres and a-half of land, which the app>ellant and Daniel C. Baker agreed that the latter might hold until the end of that year as tenant. The evidence tends to show that after the year had expired, Daniel C. Baker and brother concluded to regain and hold by force the land that the appellant had been put into the possession of. Daniel C. Baker’s brother, "Wm. Baker, knowing that said land had been restored to the possession of the appellant by order o.f court, joined with him to enter upon said land and take forcible possession of it, and fence it up. They induced others to join them in the enterprise, and they did, pursuant to said purpose, enter upon said land and commenced fencing it up. The crowrl thus engaged, or the most of them, Avent upon said land armed with pistols, guns and rifles. The evidence tends to show that they purposed to take forcible possession of the appellant’s land and to kill the appellant and the tenant of the appellant if they attempted to resist their entry. This condition, as appears from the record, caused the appellant and his tenant to arm themselves to protect themselves against what appeared *305to them (and, we think, with reason) to be a trespass upon the appellant’s property with the felonious intention of killing them if they attempted to resist the entry. On the morning of the killing, the deceased, Wm. Baker, and others went upon said land, the most of them being armed with pistols, shot-guns and rifle guns. The evidence tends to show that the appellant and Ferguson saw them coming as they approached within a hundred yards of appellant’s stable, to which they were apparently coming. The appellant and Ferguson then took shelter in the stable, armed with guns. When the trespassers — Wm. Baker being in the lead — had approached to within forty yards of the stable, the appellant, as the evidence tends to show, ordered them to stop, and Wm. Baker refused and started forward toward the stable, and, as he did so, reached for the gun that Patterson was carrying, Patterson being close by. Just then the appellant shot'Wm. Baker from the stable, and then a general firing from both sides commenced.
The lower court’s instruction to the jury upon the subject of self-defense fails to tell the jury that'appellant, being on his own premises, was not bound to retreat, but had the right to stand his. ground and use such force as was reasonably necessary to repel the forcible entry upon his premises. The rule upon that subject, as applicable to this case, is that a person is not hound to retreat when upon his own premises, but may stand his ground and defend his person or property; but he is not justified to take the life of a mere trespasser, or do him bodily harm to prevent the mere trespass. But' if the trespass is committed with the intention of killing or doing the owner of the property great bodily harm, if he resists the tres*306pass, in such case tbe trespass is committed with felonious, intention against the owner, and he has the right to stand his ground and kill the felonious trespasser if he has reasonable ground to believe that it is necessary to protect his life or to prevent' great bodily harm at the hands of the trespasser. According to the facts appearing in this record, the instructions upon the subject of conspiracy should not have been given.
The judgment is reversed, and the case is remanded with directions to grant a new trial and for further proceedings consistent with this opinion.